PER CURIAM.
Diane Siuzdak appeals from a final summary judgment entered for her former employer, Poe & Brown, Inc., on her four-count complaint for sexual harassment and discrimination. The trial court granted Poe & Brown, Inc.’s motion for summary judgment finding that there was no genuine issue as to any material fact.
In determining whether there are any genuine issues of material fact, all inferences are viewed in favor of the non-moving party and the moving party must conclusively show that there is no genuine issue of material fact. Holl v. Talcott, 191 So.2d 40 (Fla.1966). A review of the record on appeal indicates that there are indeed genuine issues of material fact as to whether Siuzdak was subjected to sexual harassment by her supervisor and whether she suffered a demotion or undesirable reassignment as a result. We therefore reverse the summary judgment and remand for further proceedings.
FARMER, STEVENSON and HAZOURI, JJ., concur.